El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
El 20 de noviembre de 1935 se archivaron en este caso en la Secretaría de esta Corte Suprema'el legajo de la sentencia . certificado por los abogados de ambas partes y la transcrip- ■ ción de la evidencia certificada por el taquígrafo y aprobada por el juez sentenciador. El alegato de los apelantes quedó ■radicado el 16 de diciembre último.
 En diciembre 11, 1935, el apelado presentó una moción solicitando la desestimación del recurso porque el récord había sido remitido al Supremo personalmente por el apelante y no por el Secretario de la corte sentenciadora como exige la ley y porque la transcripción del legajo de la sen- - tencia no contiene el sello de la dicha corte sentenciadora que ' requiere el estatuto.
Señalada la vista de la moción para el 13 de enero de 1936, ninguna de las partes compareció. Dos días antes se había radicado una moción de los apelantes oponiéndose a la deses- „ limación. Alegan-en ella, en síntesis, que los hechos ocurrie-ron como sigue:
*500El pleito se tramitó en la Corte de Distrito de Ponee. El abogado del apelado reside en Mayagüez y el de los apelan-tes en Yauco. Preparada la transcripción del legajo de la sentencia por un escribiente de la secretaría de la corte sen-tenciadora, el apelante Antonmattei en persona la recogió y la llevó a Yauco a su abogado que la firmó y acto seguido se dirigió a Mayagüez entregándosela al abogado del apelado quien la leyó y la firmó también. Así certificada la mostró a su abogado, encomendándole éste que la llevara al secretario de la corte de distrito como inmediatamente lo hizo. El Se-cretario la recibió y redactó una carta dirigida al de la Corte Suprema remitiéndole el récord completo de la apelación en un sobre cerrado que le entregó para franquearlo y deposi-tarlo en el correo como así lo hizo.
Sostienen los apelantes que se cumplió en tal virtud subs-tancialmente con la ley, habiendo sido en verdad el Secreta-rio el que elevó los autos de la apelación al Supremo actuando el apelante Antonmattei como su mandadero a los únicos efec-tos de comprar los sellos, colocarlos en el sobre y depositar éste en el correo, y sostienen además que la certificación del legajo de la sentencia no necesita el sello de la corte por ha-ber sido expedida por los abogados de las partes y no por el secretario.
Examinemos la primera cuestión o sea la del envío a esta corte de los autos de apelación. La ley dice:
‘ ‘ Constituirá el récord de una apelación la certificación que libran el secretario del tribunal a qtio, o los abogados de las partes, del le-gajo de la sentencia y de la notificación de la apelación, excepto en el caso de haberse aprobado una transcripción de la evidencia de acuerdo con la le3. En este caso el récord de apelación estará cons-tituido por dicha transcripción original y por certificación de los demás documentos que constituyan el legajo de la sentencia autori-zada en ia forma prevista anteriormente. Será deber del apelante entregar al secretario dicha certificación autorizada por los abogados de las partes, o solicitar la misma de aquél, y dicho funcionario ele-vará a la Corte Suprema, sin demora alguna, el récord completo de la apelación.” Leyes de 1919, pág. 677-679.
*501Es clara. Corresponde al secretario de la corte de dis-trito elevar a esta Corte Suprema la transcripción. La mo-ción de la parte apelada no está jurada. Sí lo está la de la parte apelante. Y si los hechos ocurrieron como en ella se expresan, precisa concluir que fué el secretario el que final-mente actuó. La verdad intrínseca del contenido de la cer-tificación no ha sido impugnada. No se dice que la trans-cripción del legajo de la sentencia archivada en los autos cer-tificada por los ahogados de ambas partes no sea la misma que bajo su firma certificó el propio abogado de la parte que solicita la desestimación.
Para sostener la necesidad del sello, invoca el apelado el artículo 20 del Código de Enjuiciamiento Civil que, en lo pertinente, ordena:
“No será necesario estampar el sello de la Corte en ningún pro-cedimiento o documento, exceptuándose:
“1. — .
“2. — .
“3. — Para dar autenticidad a la copia de actuaciones u otro pro-cedimiento de una corte, o de cualquiera de sus funcionarios o a la copia de un documento archivado en la oficina del Secretario. ”
No cita precedentes ni jurisprudencia algunos que apoyen su contención. Pudiera argüirse que tratándose de copias de documentos archivados en la oficina del secretario, caen las contenidas en la transcripción certificada por los abogados dentro de la letra de la ley. Sin embargo, parece que la mente del legislador estuvo fija en certificaciones expedidas por el secretario mismo y como se trata de un requisito pu-ramente formal cuya importancia se ha ido debilitando con los tiempos (56 C. J. 890; Allen v. Montgomery, 105 S. E. 33, 35) no nos sentimos justificados en concluir que porque la certificación librada por los abogados no contenga el sello de la Corte sea una mera nulidad como sostiene el apelado. Por el hecho de que la certificación se entregue al secretario para que sea éste quien la envíe a la corte de apelación, la situación no varía, porque la ley no exige ni en su letra ni *502en su espíritu, que se estampe el sello de-la corte en certifi-caciones libradas por otros entregadas al secretario.

No ha lugar a la desestimación solicitada.